United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2144
                                   ___________

Howard J. Danzig,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
City of Dexter, Missouri; Joe E.       *
Weber, Mayor, City of Dexter; Mark     * [UNPUBLISHED]
Stidham, City Administrator; Freeark, *
Harvey, Mendillo, Dennis, Wuller,      *
Cain & Murphy, P.C.; Michael P.        *
Murphy; Judge Robert LeChien,          *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: September 4, 2007
                                 Filed: September 11, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Howard Danzig appeals the district court’s1 dismissal of his civil action. Upon
de novo review, see Stringer v. St. James R-1 Sch. Dist., 446 F.3d 799, 802 (8th Cir.



      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
2006), we conclude that the district court’s dismissal was appropriate. Accordingly,
we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-